Exhibit 10.9

 

COMMERCIAL SUBLEASE AGREEMENT

 

THIS COMMERCIAL SUBLEASE AGREEMENT (the "Commercial Sublease Agreement" or
"Sublease"), made on this 13th day of August, 2014 by and between M&S, LLC
having an address at 4910 West Colfax Avenue, Denver, Colorado, 80204
("Sublessor") and Diego Pellicer Worldwide, Inc., having an address at 3496
Fairview Way, West Linn, Oregon, 97068 ("Sublessee").

 

WHEREAS, on the 13th day of August, 2014, Sublessor has entered into a
commercial lease agreement with the Lessor for a period starting from August
13th , 2014 and ending on June 30, 2018 (the "Master Lease"). A copy of the
Master Lease Agreement is attached hereto; and

 

WHEREAS, Sublessee and Sublessor wish to enter into this Commercial sublease
Agreement, where under the Sublessor will sublease the Premises to Sublessee.

 

Premises

 

Subject to the terms and conditions of this Agreement, Sublessor hereby
subleases to Sublessee, and Sublessee hereby subleases from Sublessor, the
following Premises:

 

building and property addressed as 755 South Jason Street, Denver, Colorado,
80223 and described as a +/- 15,000 square foot warehouse-type structure, (the
"Premises").

 

Term

 

The term of this Commercial sublease shall commence on the 13th day of August,
2014 and shall continue until the 30th of June, 2018.

 

Sublease

 

This Commercial Sublease Agreement will be subject to the remaining terms and
conditions contained in the Lease. In such an event, the terms of this
Commercial sublease Agreement shall control over the Lease. The Sublessee hereby
fully agrees acknowledges and agrees to perform all of the Sublessor's duties
and obligations under the Master Lease.

 

Rent*

 

For the term of this Agreement, the Sublessee shall pay to Sublessor the base
rental of $25,000 per month. The monthly payment shall be due in advance on the
first day of each calendar month at the following address 4910 West Colfax
Avenue, Denver, Colorado, 80204, or at such other place designated by written
notice from Sublessor.

 

*Additional Rent: Property and personal property taxes, building casualty and
personal property insurance, and wastewater taxes are due each month as
additional rent to Sublessor.

 

Late Charges

 

Any rent payment not made by the fifth day of the month shall be considered
overdue and in addition to Sublessor's other remedies, Sublessor may levy a late
payment charge equal to five percent (5%) per month on any overdue amount.

 



 

 

 

Rent Payments and Security Deposit

 

Prior to taking possession of the Premises, Sublessee shall pay first month's
rent, the last two months' rent, and a two month security deposit in the amount
of $125,000.00 (One Hundred and Twenty Five Thousand Dollars) for the full and
faithful performance by the Sublessee of all the terms of this Commercial
Sublease. The security deposit will be refunded to Sublessee after the
expiration of this sublease, provided the Sublessee has fully and faithfully
carried out all of its obligations under this Agreement.

 

The Master Lease's rent shall be paid directly to Landlord and the difference
between the Sublease and the Master Lease will be paid directly to Sublessor.

 

Sublessor agrees to notify Sublessee in writing on any notices received by
Sublessor from landlord, including but not limited to a breach of Master Lease.
Sublessor agrees that Sublessee has the right to cure said breach, and offset
the cost of said cure from payments due Sublessor.

 

Utilities

 

Sublessee shall pay directly for all utilities, services and charges provided to
the premises, including any and all deposits required.

 

Parking Space

 

Sublessee is assigned parking as follows: all on Property Use.

 

If consistent with City of Denver zoning requirements, Sublessee shall use the
premises for licensed medical/retail marijuana growing, medical/retail
processing (MIPS) and medical/retail center purposes only, and for no other
purpose without Sublessor's prior written consent. Notwithstanding the forgoing,
Sublessee shall not use the Premises for the purposes of storing, manufacturing
or selling any explosives, flammables or other inherently dangerous substance,
chemical, thing or device.

 

Quiet Enjoyment

 

Sublessor covenants and warrants that upon performance by Sublessee of its
obligations hereunder, Sublessor will keep and maintain Lessee in exclusive,
quiet, peaceable and undisturbed and uninterrupted possession of the Premises
during the term of this sublease.

 

Repairs

 

Sublessee shall at its own expenses make all necessary repairs to the Premises.
Such repairs shall include routine repairs of floors, walls, ceilings, and other
parts of the Premises damaged or worn through normal occupancy, except for major
mechanical systems or the roof, subject to the obligations of the parties
otherwise set forth in this Sublease.

 

Termination

 

Upon the expiration or earlier termination of this Agreement, Sublessee shall
return the Premises to Sublessor in good repair, condition and working order,
ordinary wear and tear resulting from proper use thereof alone excepted.

 

Indemnity

 

Sublessee shall indemnify Sublessor against, and hold Sublessor harmless from,
any and all claims, actions, suits, proceedings, costs, expenses, damages and
liabilities, including reasonable attorney's fees and costs, arising out of,
connected with, or resulting from Sublessees use of the Premises, including
without limitation the manufacture, selection, delivery, possession, use,
operation, or return of the Premises.

 



2

 

 

Assignment and Subletting

 

Sublessee shall have the right to sublet the premises or assign this Agreement
with the prior written consent of the Sublessor, as long as Sublessee remains
financially responsible to Sublessor.

 

The Sublessor hereby authorizes and consents for the Premises to be sublet by
Sublessee to licensed medical and/or recreational marijuana growers, processors
and/or retailers, including DPCO, Inc, DPCO Denver, LLC, DPCO Jason, LLC, DPCO
Brighton, LLC and/or DPCO Colfax, LLC (the "Second Sublessee"). Sublessee shall
have the right to replace the Second Sublessee with Sublessor's approval, which
approval shall not be unreasonably withheld; however Sublessee shall remain
responsible for all terms and conditions of this Sublease. Sublessee must also
receive approval from Lessor. New Second Sublessees must meet all other
requirements of this Sublease. Any Second Sublessee or assignee shall be liable
for all payments, conditions, covenants and agreements in the Master Lease.

 

Severability

 

If any part or parts of this Agreement shall be held unenforceable for any
reason, the remainder of this Agreement shall continue in full force and effect.
If any provision of this Agreement is deemed invalid or unenforceable by any
court of competent jurisdiction, and if limiting such provision would make the
provision valid, then such provision shall be deemed to be construed as so
limited.

 

Entire Agreement

 

This Agreement constitutes the entire agreement between the parties and
supersedes any prior understanding or representation of any kind preceding the
date of this Agreement. There are no other promises, conditions, understandings
or other agreements, whether oral or written, relating to the subject matter of
this Agreement. This Agreement may be modified in writing and must be signed by
both parties.

 

Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the state of Colorado. Notices

 

Any Notice and other communications which either party desires to give the
other, may be given either personally or by post through certified mail, to the
following address:

 

Sublessor: Sublessee: M&S, LLC Diego Pellicer Worldwide, Inc. 4910 West Colfax
Avenue 3496 Fairview Way Denver, Colorado 80214 West Linn, Oregon, 97068

 

Waiver

 

The failure of either party to enforce any provisions of this Agreement shall
not be deemed a waiver or limitation of that party's right to subsequently
enforce and compel strict compliance with every provision of this Agreement. The
acceptance of rent by Sublessor does not waive Sublessor's right to enforce any
provisions of this Agreement.

 



3

 

 

If Colorado or Denver laws or regulations, or Federal notices or prosecution,
prohibit a Subtenant's operation of a marijuana operation at this location
during the term of this Sublease or if a governmental notice is delivered to
Landlord, Sublessor or Sublessee which requires the cessation of marijuana
cultivation or infusion on the Premises, Landlord, Sublessor or Sublessee may
terminate this Sublease with no penalties and Sublessee shall vacate the
Premises within 30 days, if it cannot be cured, and any deposits and prepaid
rent shall forthwith be returned by Sublessor to Sublessee.

 

If Premises' location or subtenant's subleases, licenses or operations is not
approved, issued and/or licensed by the Marijuana Enforcement Division, City of
Denver Zoning and/or City of Denver Excise and License Department, Sublessee may
terminate this Sublease and this Sublease will become null and void without
penalty, any deposits, prepaid rent payments shall forthwith be returned by
Sublessor to Sublessee. Any rents already paid will be retained by Sublessor.

 

Landlord & Sublessor's Representation: Landlord and Sublessor represents to
Sublessee that all funds associated with the negotiation and subsequent rental
of the Master Lease were and are in no way associated with money laundering and
is currently in compliance with, and shall at all times during the Term
(including any extension thereof) remain in compliance with the Executive Order
and with the Money Laundering Act, if, when and to the extent Landlord may
become subject to the Money Laundering Act.

 

This Sublease may be executed in counterparts, all of which shall collectively
be considered the original. A facsimile signature shall be sufficient and shall
constitute an original signature for all purposes.

 

[Signature Page Follows]

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Consent as of the day
and year first written above.

 

AGREED TO this 15th day of August, in 2014, by:

 

SUBLESSOR   SUBLESSEE M&S, LLC   Diego Pellicer Worldwide, Inc.       /s/ Shaw
Aryan   /s/ Ronald Throgmartin Shaw Aryan   Ronald Throgmartin       LANDLORD  
  William P Vassil           /s/ William P Vassil           Landlord: James J.
Domenico           /s/ James J. Domenico    



 

 

 



 